Citation Nr: 1019228	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss, and if so, whether service 
connection should be awarded.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection should be awarded.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection 
should be awarded.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1969 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In that rating decision, the RO 
declined to reopen any of the claims, because new and 
material evidence had not been received.  By the way of an 
October 2005 statement of case, it appears that the RO 
reopened all three of the claims, but denied all of the 
benefits sought based on the merits.  

While the July 2005 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issues accordingly to reflect the procedural status of the 
previously denied claim.

It is noted as a matter of history, the Veteran's claims for 
PTSD was originally denied in a September 2002 rating, 
because his alleged inservice stressor was not verified.  The 
Veteran sought to reopen his claim in August 2003.  In 
January 2004, the RO reopened the claim, but continued and 
confirmed the denied the benefit because there was no 
evidence of a current diagnosis or evidence of a verified 
stressor.  In that rating decision, the RO also denied the 
claims for hearing loss and tinnitus, because there were no 
current diagnoses and there was no evidence that the 
conditions were incurred during service.  The Veteran did not 
appeal the RO's decision, and it became final.  The Veteran 
sought to reopen his claims for hearing loss and tinnitus in 
December 2004 and his claim for PTSD in January 2005. 

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the 
claim of service connection for bilateral sensorineural 
hearing loss, because the evidence did not show any current 
disability or that the disability was incurred during 
service.  The Veteran did not appeal that decision, and it 
became final. 

2.  Since January 2004, VA has received the additional 
pertinent evidence that relates to an unestablished fact (a 
current diagnosis of bilateral sensorineural hearing loss) 
that is necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating that claim.

3.  In a January 2004 rating decision, the RO denied the 
claim of service connection for tinnitus, because the 
evidence did not show any current disability or that the 
disability was incurred during service.  The Veteran did not 
appeal that decision, and it became final. 

4.  Since January 2004, VA has received the additional 
pertinent evidence that relates to an unestablished fact (a 
current diagnosis of tinnitus) that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating that claim.

5.  In a January 2004 rating decision, the RO reopened the 
claim for PTSD, but continued and confirmed the denial of the 
claim on the merits, because the evidence did not show a 
current disability or a verified inservice stressor.  The 
Veteran did not appeal that decision, and it became final.

6.  Since January 2004, VA has received the additional 
pertinent evidence that relates to an unestablished fact (a 
current diagnosis of PTSD) that is necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating that claim.

7.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss was incurred in or 
related to the Veteran's service. 

8.  Giving the Veteran the benefit of the doubt, the weight 
of the evidence is at least in approximate balance that 
tinnitus was incurred during service. 

9.  There is a current diagnosis of PTSD; the weight of the 
competent evidence is at least in approximate balance on the 
question of whether the Veteran's PTSD is related to a 
verified inservice stressor. 
  

CONCLUSIONS OF LAW

1.  The RO's January 2004 decision that denied the claim of 
service connection for bilateral sensorineural hearing loss 
became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Since the RO's January 2004 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for bilateral sensorineural hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).

3.  The RO's January 2004 decision that denied the claim of 
service connection for tinnitus became final.  38 U.S.C.A. §§ 
5107, 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Since the RO's January 2004 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

5.  The RO's January 2004 decision that continued and confirm 
the denial of the claim of service connection for PTSD became 
final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).

6.  Since the RO's January 2004 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

7.  The criteria for service connection for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

8.  Resolving all doubt in the Veteran's favor, the criteria 
for service connection of tinnitus have been met.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

9.  Resolving all doubt in the Veteran's favor, the criteria 
for service connection of PTSD have been met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103(a)(2) (VA Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decisions to the extent of reopening 
the claims for service connection, further assistance is 
unnecessary to aid the Veteran in substantiating the 
reopening of the claims on appeal.   

In addition, since the full benefit is being granted in this 
case for service connection for tinnitus and PTSD, there can 
be no prejudice regarding VA's duty to notify or assist the 
Veteran in regard to these claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  

Concerning the Veteran's claim for service connection for 
bilateral sensorineural hearing loss, VA is required to 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information 
and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter in May 2008 to the Veteran that 
addressed all the notice elements concerning his claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claim for service connection for bilateral 
sensorineural hearing loss, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  VA 
has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and a June 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with a medical examination in May 2009, in which the 
examiner identified the nature of the Veteran's disability 
and discussed whether it was etiologically related to his 
service.   The examination is accordingly fully adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

It is noted that the record reflects that the Veteran 
receives disability benefits from the Social Security 
Administration (SSA).  See the report of an April 2009 VA 
psychiatric examination.  The SSA records are not of record; 
however, it is not completely clear from the record for what 
disability the Veteran receives these benefits, but it 
appears it is likely related to his back disability.  There 
has been no contention that the SSA records are pertinent to 
the hearing loss claim being adjudicated in this decision as 
to require that additional adjudication resources be expended 
to obtain these records.  See 38 U.S.C.A. § 5103A (b), (c); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).   Additionally, the Board finds 
that it may proceed with adjudication of the claim without 
prejudice to the Veteran, because the record already contains 
sufficient evidence establishing a current hearing loss 
disability.  The Veteran has testified that he first sought 
treatment for his hearing loss in 2008.  Since then the 
Veteran has been afforded a VA examination, and the 
examination report contains a current diagnosis and a medical 
nexus opinion.  There is no indication in the record that any 
additional SSA records would be more pertinent in this 
matter. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Application to Reopen the Claims Based on New and 
Material Evidence

The Veteran seeks to reopen claims for service connection for 
bilateral sensorineural hearing loss, tinnitus and PTSD. 

The Veteran's claims for service connection were denied by 
the RO in a January 2004 rating decision.  The Veteran did 
not appeal, and the rating decision became final as to each 
of these matters.  38 C.F.R. § 20.1103.  In December 2004, 
the Veteran initiated the current claims for bilateral 
sensorineural hearing loss and tinnitus, and in January 2005, 
he initiated the current claim for PTSD.  

Subsequently, in a July 2007 rating decision, the RO declined 
to reopen the claims on appeal.  By the way of an October 
2005 statement of the case, the RO reopened the claims, but 
continued and confirmed the denial of the benefits on the 
merit. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The RO denied the claims in the January 2004 rating decision, 
in part, because the record failed to reflect current 
diagnoses for bilateral sensorineural hearing loss, tinnitus 
and PTSD.  Additionally, there was no evidence bilateral 
sensorineural hearing loss or tinnitus in service or within 
the first year of service, and the record lack a verified 
inservice stressor related to the Veteran's PTSD.    

The additional evidence received since the January 2004 
rating decision shows that the Veteran has current diagnoses 
of bilateral sensorineural hearing loss, tinnitus and PTSD.  
See April 2009 VA psychiatric examination report and May 2009 
VA audiological examination report; see also VA mental health 
treatment records.  These additional records received since 
the RO's January 2004 rating decision relate to an 
unestablished fact (whether the Veteran's has currently 
diagnosed hearing loss disability, tinnitus and PTSD), and 
that is necessary to substantiate each of the claims.  
Further, the additional records are neither cumulative nor 
redundant, and that they raise a reasonable possibility of 
substantiating the claims.  

Based on the foregoing, the Board finds that new and material 
evidence has been received that meets the requirements to 
reopen the claims.  On that basis, the claims for service 
connection of bilateral sensorineural hearing loss, tinnitus 
and PTSD are reopened and the VA must consider the appeal on 
the merits of the underlying claim for service connection.  
38 C.F.R. § 3.156.


III.  Service Connection

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


        
        Bilateral Sensorineural Hearing Loss 

The Veteran claims entitlement to service connection for 
bilateral sensorineural hearing loss.  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.  VA may not grant service connection for 
hearing loss unless a hearing loss disability as defined 
under 38 C.F.R. § 3.385 is shown.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  

In this case, the report of the May 2009 VA audiological 
examination shows the Veteran currently has a bilateral 
hearing loss disability as defined under 38 C.F.R. § 3.385.  

The Veteran asserts that his hearing loss is related to 
inservice acoustic trauma suffered when he was a rifle 
instructor on the rifle range where M-16s and other weapons 
were fired for nine hours a day.  A review of the Veteran's 
service records shows he had a military occupational 
specialty (MOS) as a rifle instructor for 26 days in January 
1973 and from July 1973 to October 1973.  The Board finds 
that the Veteran was exposed to acoustic trauma in service.  

The remaining question on appeal is whether the Veteran's 
current hearing loss disability is related to his inservice 
acoustic trauma.  Here, the weight of the evidence is against 
such a finding. 

First, there is no evidence of treatment or complaints of 
hearing loss during the Veteran's service.  The report of the 
May 1973 examination prior to discharge shows that the 
Veteran's ears were evaluated as normal, and the audiometric 
findings at that time do not indicate hearing loss in either 
ear.  It is noted that the service treatment records reflect 
that the Veteran's hearing acuity had decreased between the 
time he entered service and his discharge; however, at no 
point do any of the audiometric findings show a pure tone 
threshold higher than 15 decibel at any frequency.  See 
Hensley, 5 Vet App. at 155.

Moreover, there is no medical evidence showing the Veteran 
had a hearing loss disability as defined under 38 C.F.R. 
§ 3.385 until 35 years after the Veteran's service.   See 
38 C.F.R. § 3.303.  It is noted that some prior VA treatment 
records reflect complaints of tinnitus, but none of these 
earlier records show any complaints of hearing loss.  
Additionally, during the February 2010 hearing, the Veteran 
testified that he had not sought treatment for his hearing 
loss until 2008.  The Veteran's wife testified that the 
Veteran did seek treatment for ringing in his ears shortly 
after his discharge in 1978, but she did not state that he 
also had hearing loss problems at that time.  

The significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic hearing 
loss disability also weighs heavily against the Veteran's 
claims on a direct basis.  A lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Additionally, the record lacks any medical evidence 
establishing a possible relationship between the Veteran's 
hearing loss disability and his period of active service.  To 
the contrary, the May 2009 VA examiner found that the 
Veteran's hearing loss was not related to his inservice 
acoustic trauma.  The examiner noted that the October 1973 
examination report revealed audiometric thresholds within 
normal limits.  The examiner concluded that it was less 
likely than not that the Veteran's hearing loss was related 
to inservice acoustic trauma.  There is no other medical 
opinion to the contrary. 

The Board has considered the Veteran's assertion that hearing 
loss disability is related to his inservice acoustic trauma.  
Although the Veteran is competent to attest to facts 
surrounding his claim, such as symptomatology he observed 
during service and since service, as a lay person, he is not 
competent to offer opinions that require medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Here, VA regulations require that a hearing loss disability 
meets the requirements under 38 C.F.R. § 3.385.  Notably, 
these audiometric findings cannot be determined by the 
Veteran's own observations of decreased hearing acuity.  
Further, the question of whether a disability is 
etiologically related to service is a medical determination 
that requires medical expertise.  While the Veteran may 
believe that this is the case, he does not have medical 
training and his statements as to medical etiology are simply 
not competent or persuasive evidence.  

As discussed above, the only competent medical evidence of 
record weighs against a finding that the Veteran's bilateral 
sensorineural hearing loss is related to his military 
service.

In short, while the Veteran likely had exposure to noise 
during service, chronic hearing loss disability was not shown 
during service, at separation, or for decades thereafter.  
The Veteran's current hearing loss has not been related by 
competent medical evidence to any aspect of the Veteran's 
period of service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus 

The Veteran seeks service connection for tinnitus.  The 
Veteran has a current diagnosis for tinnitus.  See the report 
of the May 2009 VA audiological examination.  The Veteran 
reports he has experience tinnitus since service.  The 
remaining question on appeal is whether the Veteran's 
tinnitus is related to service.  As explained below, the 
Board finds that the weight of the evidence is at least in 
approximate balance that the Veteran's tinnitus was incurred 
during service. 

The Veteran maintains that his tinnitus was incurred during 
service.  He has credibly testified that he has experienced 
symptoms of tinnitus since service.  Although the first 
medical evidence of tinnitus is not shown until February 
2003, it is noted in the 2003 report that the Veteran 
associated the onset of his symptoms with an inservice facial 
trauma.  The service treatment records show the Veteran 
incurred a facial trauma in February 1970.  

Additionally, the Veteran's wife has testified that he sought 
treatment for ringing in his ears within five years after his 
discharge.  See February 2010 Board hearing transcript, page 
16.  The Veteran is competent to attest that he has tinnitus 
and to report when tinnitus began.  His statements are 
bolstered by his wife's testimony that he experienced 
symptoms of tinnitus shortly after his discharge.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that, where there is of record lay evidence of in-
service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service.  By its nature tinnitus is a ringing in the 
ears that can be detected by the Veteran and is not likely 
something that can be measured by a medical professional.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

The Board acknowledges the May 2009 VA examiner's opinion 
that the Veteran's tinnitus was not likely related to 
inservice acoustic trauma.  The examiner based his opinion 
regarding the lack of complaint or treatment for tinnitus in 
the service medical records and the normal evaluation of the 
Veteran's hearing at his discharge.  The examiner did not 
consider whether the Veteran's tinnitus was otherwise related 
to service, such as whether it was a result of the February 
1970 facial trauma.  Moreover, the Veteran has credibly 
testified that he has experienced symptoms of tinnitus since 
service.

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state when he began to perceive symptoms of 
tinnitus.  The Veteran has credibly stated that his tinnitus 
began in service and that it has continued thereafter.  In 
addition, there is evidence of acoustic trauma in service as 
well as the February 1970 facial trauma.  After considering 
that evidence and the Veteran's own competent lay testimony 
of chronic symptoms of tinnitus in service and thereafter, 
the Board concludes that the Veteran's description of his 
tinnitus is sufficient to outweigh the VA examiners' findings 
that tinnitus was not likely incurred during service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  Consequently, resolving any doubt in the Veteran's 
favor, the Board finds that the Veteran's tinnitus is likely 
related to service.  Hence, service connection for the 
disability is warranted.  See 38 C.F.R. § 3.303.

Posttraumatic Stress Disorder

The Veteran seeks entitlement to service connection for PTSD.  
He states that while he was in boot camp at Camp Pendleton, 
he was harassed and physically assaulted by his Drill 
Instructor.  During one of the incidents, the Veteran 
reported that he was hit in the head and face by the Drill 
Instructor.  He further reported that the blows incurred from 
the attack resulted in a broken nose.  The Veteran also 
asserts two other inservice stressor events - seeing a fellow 
marine "commit suicide" on the firing range in 1970 and 
hearing that his friend "Red" was hanged and mutilated 
while he was stationed in Guam.  

The Veteran's wife testified that she first met her husband 
in 1972 while he was stationed in Guam.  She stated that 
shortly after they met, the Veteran told her about how the 
Drill Instructor would harass him and physical beat him until 
his nose was broken.  The Veteran's wife further testified 
that she has observed the Veteran shaking and sweating since 
they lived in Guam until the present. 

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for PTSD.  To 
prevail on the issue of service connection for PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressors actually occurred; and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressors.  38 
C.F.R. § 3.304(f).  

In this case, a review of the record shows that the Veteran 
has a current diagnosis of PTSD, which has been linked to his 
alleged inservice personal assault by his Drill Instructor 
during boot camp.  See the report of the April 2009 VA 
psychiatric examination.  The remaining question is whether 
the record corroborates the Veteran's allegations of an 
inservice personnel assault. 

Where the claimed stressor is not related to combat, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service where must be more than 
the veteran's testimony.  His or her testimony must be 
corroborated by credible supporting evidence.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service department records must support, and not contradict, 
the veteran's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  

In PTSD claims based on personal assault, the Court specified 
that there are special evidentiary procedures.  See Patton v. 
West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma 
is an extremely personal and sensitive issue, many incidents 
of personal trauma are not officially reported, and the 
victims of this type of inservice trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.   It is often necessary to seek alternative 
evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (4) provides that:

If a posttraumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  

Evidence of behavior changes following 
the claimed assault is one type of 
relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

VA will not deny a post- traumatic stress 
disorder claim that is based on inservice 
personal assault without first advising 
the claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

38 C.F.R. § 3.304(f) (4).

The Veteran's records from his service do not document any 
inservice harassment or assault as described by the Veteran.  
A February 1970 treatment record does show that the Veteran 
was treated for a fractured nose from a facial trauma at the 
Marine Corps Recruit Depot in San Diego.  There was no 
indication in the record how the Veteran incurred the trauma.  
A March 1971 service treatment record shows the Veteran 
presented for complaints of shaking and sweating for the last 
two years.  The record notes that testing ruled out 
hyperthyroidism disease, but no other etiology was listed.  
None of the service treatment records or the report of an 
October 1973 examination prior to separation show no 
complaints or findings of a psychiatric problem.

The first medical evidence of psychiatric treatment is shown 
in December 2002.  A February 2003 VA treatment record shows 
the Veteran reports symptoms of depression and anxiety since 
military boot camp.  The Veteran was first diagnosed with 
PTSD in January 2008.  It was related to physical abuse 
during his boot camp training. 

In April 2005, the Veteran was afforded a VA psychiatric 
examination in conjunction with his claim.  In that 
examination report, the examiner noted that the Veteran 
reported symptoms of having auditory hallucinations of his 
Drill Instructor.  The Veteran was diagnosed with PTSD and it 
was related to his alleged inservice personal assault by his 
Drill Instructor.  The Veteran was also diagnosed with 
depression, but it was a component of his PTSD.  The examiner 
stated that he could not verify if the Veteran's alleged 
inservice stressor occurred, but the examiner noted that the 
Veteran's complaints and symptoms have been unchanged for 
years.  

Subsequently, the RO asked the examiner to discuss whether 
there was evidence of behavioral markers or changes in 
service that would corroborate a traumatic event.  In a May 
2009 addendum to the VA psychiatric examination report, the 
examiner noted that the October 1973 discharge examination 
report showed no psychiatric problems.  The examiner stated 
that there was definite evidence of trauma to the nose in 
February 1970, but there was no indication of the cause of 
the trauma.  The examiner concluded that he "could not 
resolve this issue without resort to mere speculation." 

It is noted that since the Veteran's claimed stressor is not 
related to combat, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.   See 
Moreau, 9 Vet. App. at 395.  Moreover, the VA medical 
opinions diagnosing PTSD related to physical assault are not 
sufficient to verify the occurrence of the claimed inservice 
stressors.  Id.; Cohen, 10 Vet. App. at 142.  Therefore, the 
crux of the issue before the Board is whether there is 
competent evidence of record corroborating the Veteran's 
allegation that he was harassed and physically assaulted by 
his Drill Instructor during his service.  A corroborated 
inservice stressor event is an element which is necessary to 
establish entitlement to service connection for PTSD in this 
case.

Here, the evidence of record, when viewed in the light most 
favorable to the Veteran, does not conflict with the 
Veteran's statements as to the harassment and the physical 
assault.  Affording the benefit of any doubt to the Veteran, 
the Board finds that this event, one of the Veteran's in-
service stressor events, may be accepted as verified.

Although the Veteran's service records do not contain any 
documentation of an inservice harassment or assault as 
described by the Veteran, the service treatment records do 
show that the Veteran presented for a broken nose in February 
1970, which coincides with the Veteran's reports of inservice 
physical assault during boot camp.  In addition, the service 
treatment records from a year later show complaints of 
shaking and sweating.  These symptoms were not attributed to 
any physical etiology.  The record of the broken nose 
corroborates the Veteran's reports that his nose was broken 
during his period in military boot camp.  Viewed in light 
most favorable to the Veteran, it also supports his 
allegations that his nose was broken from facial blow 
delivered by his Drill Instructor.  

Additionally, the Veteran's allegations are bolstered by his 
wife's testimony that the Veteran described the physical 
assault and harassment when they first met in 1972 or shortly 
thereafter.  She is certainly competent to report their 
observations.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).  

Even though the VA examiner could not determine whether the 
record reflected any behavior markers or changes that are 
indicative of personal trauma, giving the Veteran the benefit 
of the doubt, the other evidence of record corroborates his 
inservice stressor event. 

In sum, the Veteran has been diagnosed with PTSD related to 
his inservice physical assault.  In considering the evidence 
of broken nose and complaints of shaking and sweating shown 
in the service treatment records, the Veteran's and his 
wife's credibly testimony, and viewing it all in the light 
most favorable to the Veteran, the alleged inservice physical 
assault is verified.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim for service 
connection is granted. 




ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral sensorineural 
hearing loss; the claim is reopened and it is denied on the 
merits. 

New and material evidence has been received to reopen the 
claim for service connection for tinnitus; the claim is 
reopened and it is granted. 

New and material evidence has been received to reopen the 
claim for service connection for PTSD; the claim is reopened 
and is granted. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


